Citation Nr: 0503113	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-18 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claim.

In November 2003, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current bilateral hearing loss disability 
was not incurred in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred, directly or 
presumptively, in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in April 2002.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

The service medical records, except for the discharge 
examination, were unavailable, presumably having been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  The veteran's DD-214 shows that he had engaged in 
combat during service.

The discharge examination dated October 1954 shows that there 
were no general ear abnormalities and whisper voice testing 
was 15/15 for both ears.  

Approximately 35 years after service, in September 1990, the 
veteran received private medical treatment from St. John's 
Hospital.  He underwent a left tympanotomy where a left 
stapedectomy was performed.  The veteran was diagnosed as 
having conductive hearing loss, otosclerosis.  A longstanding 
history of hearing loss was noted.

VA treatment records from February 1999 to November 2002 
reflect that the veteran was fitted for custom hearing aids 
and was diagnosed as having bilateral down-sloping mixed 
hearing loss.  In July 2002 he complained that the September 
1990 surgery did not improve his hearing and that since the 
surgery, his hearing had progressively worsened and he had 
experienced some transient vertigo.  

Several lay statements were received in February 2003.  A 
school superintendent stated that he taught in the same 
building the veteran taught in from 1955 to 1958 and that the 
veteran could not hear what the students were saying.  Two 
former students stated that when they took the veteran's 
class in 1955, he had difficulty hearing them.  R.K. stated 
that he knew the veteran since 1944, that the veteran had 
excellent hearing prior to service, that they were roommates 
in college after the veteran's service, that the veteran had 
problems hearing during class that affected his grades and 
that the veteran's hearing problem was caused by service.  
Two former service comrades attested that the veteran had 
hearing problems in service.

In May 2003, the veteran was afforded a VA examination.  At 
that time, he reported that he had experienced hearing loss 
since 1953-1954, after serving in the Korean War where he was 
exposed to significant artillery and weapon fire on the front 
lines.  He complained of difficulty understanding and hearing 
in all listening situations.  A VA audiological examination 
was performed.  Pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
80
85
LEFT
65
70
80
90
105

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.

The veteran was diagnosed as having moderately-severe, 
sloping to severe/profound, mixed hearing loss from 250 Hz - 
8000 Hz, bilaterally, with his left ear poorer than right 
ear.  The examiner opined that the veteran's medical history, 
lack of complaints of hearing loss for so many years 
following discharge, and current audiometry which showed 
mixed conductive and sensorineural loss with immittance 
results consistent with ossicular fixation, would all suggest 
the loss developed after discharge from military, and is 
likely the result of otosclerosis, a disease process which 
can be hereditary, but is not associated with noise exposure.

At a November 2003 personal hearing and in correspondence of 
record, the veteran indicated that during service he fired a 
bazooka among other weapons, which were very loud.  He stated 
that he did not pay attention to his hearing problem while in 
Korea because he was just trying to get by, but it began 
during the war.  When he returned to complete his college 
degree a few months after separation, he noticed that he 
could not hear the lectures well, which is reflected in his 
grades.  At his hearing he submitted copies of school 
transcripts with grades from 1948 to 1955.


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  Additionally, the 
pertinent laws and regulations provide that sensorineural 
hearing loss (organic disease of the nervous system) will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The veteran's DD Form 214 indicates that the veteran was 
awarded a Combat Infantry Badge, which indicates that he 
engaged in combat.  The veteran contends noise exposure from 
being in combat and firing weapons, including a bazooka, and 
the circumstances of his service show that he was exposed to 
such noise.  However, the evidence does not show that his 
current hearing loss disability is etiologically connected to 
service.  

As noted above, for VA compensation and pension purposes, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The competent evidence shows hearing loss disability as 
defined by 38 C.F.R. § 3.385.  However, a VA examiner opined 
that the current hearing loss is unrelated to service.  The 
Board attaches significant probative value to this opinion, 
as it included review of the claims file and is well 
reasoned, detailed and consistent with other evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The veteran's opinion regarding the origin of any current 
hearing loss disability and whether he has hearing loss 
disability has no probative value as it is not competent.  
See Espiritu.  Similarly, the lay statements submitted by him 
are not competent to establish a relationship between his 
current hearing disability and the symptoms reported in the 
lay statements.  The Board also notes that the transcripts of 
the veteran's grades from 1948 to 1955 do not show any 
significant deterioration of grades after service and do not 
contain any evidence that would link his grades with any 
hearing problems.  The VA examiner's opinion is competent and 
thus substantially more probabative.  Thus, this probative 
evidence establishes that the veteran does not have hearing 
loss disability which is etiologically related to service.  
Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


